         Case 17-32186 Document 1138 Filed in TXSB on 06/20/19 Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

IN RE:                                                               CASE NO.: 17-32186

UPLIFT RX, LLC 1                                                     CHAPTER 11

            Debtor(s).                                               Jointly Administered


                               PROPOSED AGENDA FOR HEARING
                           SCHEDULED FOR JUNE 24, 2019 at 2:30 P.M. (CST)

    Time and                        June 24, 2019 at 2:30 p.m. (CST)
    Date of Hearing

    Location of Hearing:             The Honorable Marvin Isgur
                                     United States Bankruptcy Judge
                                     515 Rusk Avenue
                                     Courtroom 404
                                     Houston, Texas 77002

    Copies of Pleadings:             A copy of each pleading can be viewed (a) for a fee on the Court’s
                                     website at www.ecf.txsb.uscourts.gov. Copies of the pleadings were
                                     served on all parties requesting notice and all registered ECF users in
                                     the case.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Uplift Rx, LLC (9306); Belle Pharmacy, LLC (0143); Alliance Medical Holdings, LLC (5945); Geneva
Pharmacy, LLC (1929); Ohana Rx, LLC (1722); Benson Pharmacy, Inc. (6606); Kendall Pharmacy, Inc. (0825); Richardson
Pharmacy, LLC (9566); Innovative Rx, LLC (9986); Charleston Rx, LLC (5852); On Track Rx, LLC (9021); Uinta Rx, LLC
(7157); Goodman Pharmacy, LLC (9373); BrooksideRx, LLC (5927); Osceola Clinic Pharmacy, LLC (4886); Oak Creek Rx,
LLC (9722); Waverly Pharmacy, LLC (7342); Newton Rx, LLC (9510); Lone Peak Rx, LLC (5973); Improve Rx, LLC (9120);
New Jersey Rx, LLC (0035); Berkshire Pharmacy, LLC (9197); Health Saver Rx, LLC (7810); Best Rx, LLC (0346); Delaney
Pharmacy, LLC (7497); New Life Pharmacy, LLC (8292); Skyline Health Services, LLC (6876); Stonybrook Pharmacy, LLC
(7700); Woodward Drugs, LLC (2385); Bridgestone Pharmacy, LLC (5294); Brookhill Pharmacy, LLC (5296); Burbank
Pharmacy, LLC (5227); Canyons Pharmacy, LLC (1744); Cheshire Pharmacy, LLC (6370); Conoly Pharmacy, LLC (0367);
Cottonwood Pharmacy, LLC (5131); Galena Pharmacy, LLC (0672); Garnett Pharmacy, LLC (6505); Hawthorne Pharmacy,
LLC (5345); Hazelwood Pharmacy, LLC (1088); Medina Pharmacy, LLC (8987); Raven Pharmacy, LLC (5671); Glendale
Square Rx, Inc. (1022); Lockeford Rx, Inc. (1853); Pinnacle Pharmacy Solutions, LLC (9760); Riverfront Rx, LLC (7152);
Riverbend Prescription Services, LLC (1862); Raven Pharmacy Holdings, LLC (2464); Bridgestone Pharmacy Holdings, LLC
(2840); Crestwell Pharmacy Holdings, LLC (1503); Galena Pharmacy Holdings, LLC (8609); Geneva Rx Holdings, LLC (8247);
Hawthorne Rx Holdings, LLC (9531); Woodward Rx Holdings, LLC (2173); Philadelphia Pharmacy Holdings, LLC (8526);
Health Rx Holdings, LLC (0909); Canyon Medical, LLC (4915); Alliance Medical Administration, Inc. (2899); Ollin
Pharmaceutical, LLC (9815); Alta Distributors, LLC (7407); Eat Great Café, LLC (2314); Alliance Health Networks, LLC
(1815) . The Debtors’ mailing address is Uplift Rx, LLC, 15462 FM 529, Houston, TX 77095.
        Case 17-32186 Document 1138 Filed in TXSB on 06/20/19 Page 2 of 2




  A.       MOTIONS TO BE HEARD


           1.      Upwell Holding, Inc.’s Motion to: (1) Compel CVS Caremark to Perform Its
                   Obligations Under Executory Contracts, (2) Enforce Automatic Stay, and (3)
                   Enforce Sale Order (Doc. No. 993)

           2.      CaremarkPCS, L.L.C. and Caremark, L.L.C.’s Objection to Upwell Holding,
                   Inc.’s Motion to: (1) Compel CVS Caremark to Perform Its Obligations Under
                   Executory Contracts, (2) Enforce Automatic Stay, and (3) Enforce Sale Order
                   (Doc. No. 1040)


             Dated: June 20, 2019              /s/ Elizabeth A. Green
                                               Elizabeth A. Green, Esq.
                                               So. Dist. Fed. ID. 903144
                                               egreen@bakerlaw.com
                                               BAKER & HOSTETLER LLP
                                               200 South Orange Avenue, Suite 2300
                                               Orlando, Florida 32801-3432
                                               Telephone: (407) 649-4000
                                               Counsel for the Debtors




4843-6202-2810.1
